Name: COMMISSION REGULATION (EEC) No 1854/93 of 9 July 1993 altering, for the 1993/94, marketing year, the adjustment aid and additional aid to the sugar refining industry
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  food technology
 Date Published: nan

 10. 7 . 93 Official Journal of the European Communities No L 168/47 COMMISSION REGULATION (EEC) No 1854/93 of 9 July 1993 altering, for the 1993/94 , marketing year, the adjustment aid and additional aid to the sugar refining industry the 1990/91 , 1991 /92 and 1992/93 marketing years in order to neutralize the effect of successive storage levy reductions on the refining margin for the 1993/94 marke ­ ting year ; Whereas these provisions must apply from the beginning of the 1993/94 marketing year on 1 July 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1 548/93 (2), and in particular the seventh indent of Article 9 (6) thereof, Whereas Article 9 (4b) of Regulation (EEC) No 1785/81 provides that during the 1993/94 marketing years adjust ­ ment aid of ECU 0,08 per 100 kilograms of sugar expressed as white sugar is to be granted as an interven ­ tion measure to the Community's preferential raw cane sugar refining industry ; whereas, as provided for in those provisions, additional aid equal to that amount is to be granted during the same period for the refining of raw cane sugar produced in the French overseas departments ; Whereas the fourth subparagraph of Article 9 (4b) of Regulation (EEC) No 1785/81 provides that the adjust ­ ment aid and the additional aid referred to above may be altered in respect of a given marketing year in the light in particular of the storage levy fixed for that year ; whereas the storage levy for the 1993/94 marketing year was fixed by Commission Regulation (EEC) No 1710/93 (3) at ECU 3,50 per 1 00 kilograms of white sugar ; whereas this amount is higher than that applicable for the 1992/93 marketing year ; Whereas account should, however, be taken in the altera ­ tion in the aid in question that has already been made for HAS ADOPTED THIS REGULATION : Article 1 The amounts of the adjustment aid and of the additional aid provided for respectively in the second and third subparagraphs of Article 9 (4b) of Regulation (EEC) No 1785/81 shall be fixed at ECU 0,58 per 100 kilo ­ grams of sugar expressed as white sugar for the 1993/94 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4. 0 OJ No L 154, 25 . 6 . 1993, p . 10 . (') OJ No L 159, 1 . 7 . 1993, p . 83 .